DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Applicants' arguments, filed 09/27/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Newly submitted claim 30 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly submitted claim 30 is drawn to a “method for whitening stained teeth”, which is a materially different design from claim 11 drawn to a “method for treating a gum disease”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 30 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 24-25, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (J, Microbiol.  Biotechnol. 2002, cited in IDS) in view of Morishima et al., (JP 2005-298357, cited in IDS) and Scapoli et al., (Dental Research Journal, 2012).  
	Kim et al. teaches use of sophorolipid as an antimicrobial agent having “antimicrobial activity against Bacillus subtilis, Staphylococcus xylosus, Streptococcus mutans, and Propionibacteriam acne” (Abstract). “These results show potential use of sophorolipid as an active ingredient in healthcare products” (Id.). 

Kim et al. recognizes “lactone-type and acidic-type sophorolipids” (Id.). Accordingly, the acid types, as per claim 25, would have been obvious variants.
	Table 2 shows an inhibitory concentration of 1ppm for Streptococcus mutans, wherein the Sophorolipid “contained 95% acid-type” (Table 2, p. 237).

	Since the acid-type Sophorolipid has been shown to be effective at inhibiting Streptococcus mutans, it would have been obvious to use it in a method for treating a microbial biofilm in the oral cavity, including wherein the acidic form of sophorolipid is the only active ingredient in the composition, since streptococcus mutans is a major contributor to microbial biofilm formation in the oral cavity, i.e. dental plaque (see also Technological Background below).   
	
	Kim et al. does not teach one or more of a carrier, an additive and/or an adjuvant.
	
Morishima et al. teaches compositions for the oral cavity comprising a biosurfactant produced by a microorganism “capable of inhibiting the formation of pathogenic bacterial plaques” (Abstract).  The compositions are effective for treating oral diseases.  Morishima et al. identifies Porphyromonas gingivalis as the causative bacteria of periodontal disease (see para. [0004]). Morishima et al. also identifies dental caries, periodontal disease, and bad breath (halitosis) as diseases caused by dental plaque (see para. [0002]).

	The biosurfactants are selected from “a glycolipid produced by the microorganism, a polypeptide produced thereby, and a derivative thereof” (SOLUTION), specifically “viscosin, surfactin and derivatives thereof” (Claim 2). Biosurfactants also derive from “sophorolipid”, “rhamnolipid”, “cellobiolipid or the like” (para. [0011]), as per claim 3.
	Morishima et al. further teaches, “biosurfactants may be added alone or in combination of 2 or more thereof” (para. [0012]).
	Suitable oral composition forms include “toothpastes, mouthwashes, gingival massage creams, topical applications, troches, chewing gums, and the like” (para. [0018]). For example in a toothpaste, abrasives, binders, thickeners, surfactants, perfumes, sweeteners, various active ingredients, and the like may be blended with the biosurfactants (para. [0019]), as per claim 26.  Here, these abrasives, binders, thickeners represent suitable carriers and additives for oral care compositions.
	The prior art teaches a specific embodiment of a toothpaste comprising 45% aluminium hydroxide, 2% gelling silica, 25% Sorbitol (humectant), 1% carboxy methylcellulose, 1% sucrose monopalmitate (additive/flavoring/sweetener), 1% sodium lauryl sulfate, 0.05% Timor, 0.5% Surfactin (biosurfactant/lipopeptide), 1% malic acid sodium, water (carrier) (para. [0038]), Example 1).  
	As a toothpaste, use of sophorolipid would apply it to teeth, gums, etc., as per claim 12.
	Scapoli et al. evidences what is generally known concerning patients with oral disease, which is relevant here insofar as the instant claims drawn to treating gum disease, gingivitis and/or periodontal disease.  According to Scapoli et al., “Periodontitis is a disease that effects and destroys the tissues that support teeth.  Tissue damage results from a prolonged inflammatory response to an ecological shift in the composition of subgingival biofilms.  Three bacterial species that constitute the red complex group, Porphyromonas gingivalis, Tannerella forsythia, and Treponema denticola, are considered the main pathogens involved in periodontitis” (see Abstract).  These bacteria are described therein as “closely ‘linked’ topologically in the developing biofilm” (p. S203, left column, 3rd paragraph).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add one or more of a carrier, an additive and/or an adjuvant to the acid type sophorolipid of Kim et al. since the acid type sophorolipid of Kim et al. would have been useful as an oral care treatment, wherein oral care treatments include one or more of a carrier and an additive, as taught by Morishima et al.
	Since the oral care compositions of Morishima et al. comprise sophorolipid, the artisan would have had a reasonable expectation of success with the combination.
Concerning claims 11 and 29, since Porphyromonas gingivalis, Tannerella forsythia, and Treponema denticola are considered the main pathogens involved in periodontitis it would have been obvious for the biofilm of the patients treating with the acid type sophorolipid of Kim et al. to comprise Porphyromonas gingivalis, Tannerella forsythia, and Treponema denticola. 
In regard to claim 11, the transitional phrase “consisting essentially of" limits the scope of the claim to components that do not materially affect the basic and novel characteristics of the claimed invention (MPEP 2111.03; In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)). However, there do not appear to be components described in the prior art that would materially affect the basic and novel characteristics of the claimed invention.  There also does not appear to be a clear indication in the instant disclosure of what components would materially affect the basic and novel characteristics of the claimed invention.  Accordingly, "consisting essentially of" will be construed as equivalent to “comprising".

	Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure van der Kerk et al. US 4,039,655.  van der Kerk et al. is pertinent for teaching, “Streptococcus mutans (by its action on saccharose) has been identified as the only bacteria in the oral cavity which excretes the plaque forming, insoluble, high-molecular weight carbohydrate.  Therefore, the suppression of the growth of Streptococcus mutans would significantly reduce caries formation by eliminating the formation of plaque” (col. 1, lines 45-51)).  

Response to Arguments
Applicant argues that biofilms comprising Streptococcus mutans are known to be incompatible with biofilms comprising Porphyromonas gingivalis and thus “a person of ordinary skill in the art would not have understood Kim et al. to teach or suggest that ‘the suppression of the growth of Streptococcus mutans’ would result in the removal of biofilms comprising Porphyromonas gingivalis.
However, Applicant admits that “Streptococcus”, “Porphromonas”, and “Treponema” microorganisms live “symbiotically or commensally” in the oral cavity of healthy patients (see Specification at p. 19, line 35 to p. 20, line 7). Applicant further states, “certain microbes can become pathogenic or undesirable when overgrown, or as a result of other factors, including a decline in health or poor oral hygiene”, and lists, among others, “Streptococcus mutans” and “Porphyromonas gingivalis” as “[u]ndesirable microorganisms” that “cause halitosis, plaque, tartar buildup on teeth, and those that lead to periodontal disease and/or cavities” (p. 20, lines 9-15). 
There is no need to draw a line here amongst patients.  These bacteria are in fact present in the oral cavity symbiotically or commensally.  Thus, the patient population of Kim et al. and Morishima et al. would have possessed these bacteria.
Again, it should be noted here that no data has been presented by Applicant demonstrating biofilm removal by sophorolipids, and the arguments of counsel cannot take the place of evidence in the record. 
 According to Applicant’s specification, biofilm removal has not been directly associated with sophorolipids.  The instant specification states, “Sophorolipids, which are produced by, e.g., Starmerella bomicola, are effective cleansing agents that combine with impurities to make the impurities more soluble for easier removal from surfaces” (see p. 10, lines 25-27) and “[i]n certain embodiments, the biosurfactants used according to the present invention are capable of enhancing penetration of active components of an oral pharmaceutical product . . . the biosurfactants can be useful as active ingredients themselves for enhancing and/or maintaining dental and/or oral health” (see p. 11, lines 8-13).
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612